Citation Nr: 0202770	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  01-09 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the claimant has met the basic eligibility 
requirements for U.S. Department of Veterans Affairs (VA) 
disability benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision by the Department of Veterans 
Affairs (VA) Manila, Philippines Regional Office (RO).


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for 
the equitable disposition of the claimant's appeal.

2. The National Personnel Records Center (NPRC) certified 
that the claimant has no valid military service in the U. S. 
Armed Forces in the Far East or the Commonwealth Army of the 
Philippines or verified guerilla service.


CONCLUSION OF LAW

The claimant's eligibility for VA benefits based on service 
is not established.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.9, 
3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by 
letters dated in January 2001, May 2001, and July 2001 as 
well as the September 2001 statement of the case (SOC), and 
the November 2001 supplemental statement of the case (SSOC), 
the RO apprised the claimant of the evidence necessary to 
substantiate his claim and of the requirements for attaining 
status as a veteran.  In addition, the RO took the 
appropriate steps to attempt to verify the claimant's alleged 
period of active service.  As discussed below, no other 
development is warranted because the evidence is not 
dispositive in this case.  Finally, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Analysis

In his October 2000 claim, the claimant indicated that he was 
entitled to service connection for residuals of a gunshot 
wound to the right knee.  He noted on his claim form that he 
had served on active duty from December 1944 to July 1945.  
In tandem with his claim, he submitted a Certification from 
the Office of the Adjutant General (AGNR 2) dated on January 
26, 2000 and a Soldier's Qualifications Card as proof of his 
service in the Philippine Guerrilla Service.  Upon request by 
the RO to the service department, the service department, 
that is, the NPRC provided verification on February 21, 2001 
that the claimant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U. S. Armed Forces.  In 
support of his claim, the claimant also submitted an 
Affidavit for Army Personnel dated in July 1945, which was 
received into the record in October 2001.  That affidavit 
disclosed that the claimant was a civilian from July 1, 1941 
to December 8, 1944 and was a private from December 9, 1944 
to July 12, 1945.

Service-connected disability compensation is payable to a 
veteran for disability resulting from an injury or disease 
incurred or aggravated in active military service. 38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).  Generally, a "veteran" is a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Commonwealth Army of the Philippines is 
included for purposes of eligibility for VA compensation 
benefits from and after the dates and hours, respectively, 
when they were called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941.  38 
C.F.R. § 3.8(c)(1).

Service as a guerrilla under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is similarly 
included for purposes of eligibility for VA benefits.  38 
C.F.R. § 3.8(d)(1).  Guerilla service may be recognized or 
unrecognized as provided by VA regulations.  
38 C.F.R. § 3.8(d)(2).  See generally 38 C.F.R. § 3.9 
(discussing how active service is determined for Philippine 
service).  

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the service department 
only if that evidence is itself a document issued by the 
service department and VA is satisfied as to its sufficiency, 
authenticity, and accuracy.  38 C.F.R. § 3.203(a).  When the 
claimant does not submit evidence of service or evidence 
submitted is not sufficient, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c).

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.  Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992)); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).  Thus, as a preliminary 
matter, the Board notes that the claimant's personal 
statements rendered during his October personal hearing and 
the non-service department documents he provided are not 
considered valid for the purposes of establishing service in 
the U.S. Armed Forces.  

In this case, the claimant did not submit service department 
evidence, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, in support of his claim.  Therefore, as noted 
above and as required by VA regulation, the RO requested 
verification of service from the service department.  The 
NPRC certified in its response on February 21, 2001 that the 
claimant did not have any verified Philippine service for 
purposes of establishing eligibility for VA benefits.  As 
noted above, this finding is binding on VA.  38 C.F.R. § 
3.203; Spencer, 13 Vet. App. at 380.  Accordingly, the Board 
finds that the eligibility for VA benefits based on service 
is not established.  
38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1, 3.8, 3.203.  The 
appeal is therefore denied for lack of legal merit.  See 
Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).


ORDER

Eligibility for VA benefits is not demonstrated.  The appeal 
is denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

